SUMMARY OPINION
CLEMENS, Senior Judge.
In this jury-waived case the trial court found defendant guilty of assault by pointing a pistol at the victim; this, defendant denied. The trial court believed the victim and not the defendant, and sentenced defendant to a suspended term of fifteen days in jail.
On defendant’s appeal we find the record supports the trial court’s judgment. ,A full opinion would serve no precedent and we summarily affirm as allowed by Rule 30.-25(b).
CRANDALL and PUDLOWSKI, JJ., concur.